Opinion by
Judge Lindsay:
The defenses relied upon by the appellee are not necessarily inconsistent nor contradictory. “The note may have been given without consideration, and still Coyzens, to avoid litigation may have paid it, or compromised with Spradling the claim growing out of the same.” We do not think either the note or the mortgage, which was not relied upon by appellant estopped the appellee from pleading want of consideration as to the note.
Whilst one of the instructions given at the instance of appellee is somewhat inartfully drawn, it was not calculated to mislead the jury, and in a case like this where the evidence preponderates in favor of the finding of the jury, this court will not reverse for a mere technical or verbal error which could not have operated injuriously to the party complaining.
Judgment affirmed.